Case: 1:20-cv-00751-JG Doc #: 18 Filed: 07/14/20 1 of 2. PageID #: 282



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                          :
                                                          :
RAJ PLASTIC SURGERY, LLC, et al.                          :    Case No. 1:20-CV-00751
                                                          :
                     Plaintiffs,                          :
                                                          :
vs.                                                       :    OPINION & ORDER
                                                          :    [Resolving Doc No. 14]
KELLY RAJ, et al.                                     :
                                                          :
                      Defendants.                         :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On June 18, 2020, Defendant Kelly Raj moved to strike portions of the Complaint

or seal Exhibit G. 1 Plaintiffs opposed. 2 With their opposition brief, Plaintiffs filed Exhibit

6, a document from Plaintiff Joyesh Raj and Defendant’s state-court divorce proceeding.

Defendant Kelly Raj now seeks to strike or seal the opposition brief’s Exhibit 6. 3 Defendant

argues that the divorce-proceeding filing contains “highly sensitive personal identifying

information.” 4

           There is a “strong presumption in favor of openness” of court records. 5 “Only the

most compelling reasons can justify non-disclosure of judicial records.” 6 The burden of

overcoming that presumption is borne by the party that seeks to seal the records. 7 This

party must show that “disclosure will work a clearly defined and serious injury.” 8 Only


1
  Doc. 10.
2
  Doc. 13.
3
  Doc. 14. Plaintiff opposes the motion. Doc. 15. Defendant replied. Doc. 16.
4
  Doc. 14 at 1.
5
  Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (citing Brown &
Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983)).
6
  Id. (citing In re Knoxville News-Sentinel Co., 723 F.2d 470, 476 (6th Cir. 1983)).
7
    Id.
8
    Id. at 307 (citing In re Cedent Corp., 260 F.3d 183 at 194 (3d Cir. 2001)).
Case: 1:20-cv-00751-JG Doc #: 18 Filed: 07/14/20 2 of 2. PageID #: 283

Case No.1:20-cv-00751
Gwin, J.


“‘trade secrets, information covered by a recognized privilege . . . and information required

by statute to be maintained in confidence . . .’ is typically enough to overcome the

presumption of access.”9

           Defendant has not met the requisite burden to justify the Court’s sealing or striking

Exhibit 6 to the opposition brief. However, Federal Rule of Civil Procedure 5.2 requires

redaction of individuals’ birth dates and the names of minors in electronic court filings.

Therefore, the names and birth dates of Plaintiff Joyesh Raj and Defendant Kelly Raj’s

minor children should be redacted. The Court will also require the redaction of Defendant

Kelly Raj’s birth date.

           For the foregoing reasons, the Court DENIES Defendant’s motion to strike or seal

Exhibit 6. Plaintiffs are ordered to refile the exhibit with the minors’ names and birth dates

of the children and Defendant redacted.


IT IS SO ORDERED.

Dated: July 14, 2020                                                 s/           James S. Gwin
                                                                       JAMES S. GWIN
                                                                       UNITED STATES DISTRICT JUDGE




9
    Id. at 308 (citing Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 546 (7th Cir. 2002)).
                                                          -2-
